                     IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


DONALD LARSEN,

             Plaintiff,

                                                        CV 118-038


NANCY A. BERRYHILL,Deputy
Commissioner for Operations of the Social
Security Administration, Performing the
Duties and Functions Not Reserved to the
Commissioner of Social Security,

              Defendant.



                                           ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

Therefore, pursuant to sentence four of 42 U.S.C. § 405(g), the Court REVERSES the final

decision of the Deputy Commissioner and REMANDS this case to the Deputy

Commissioner for further consideration in accordance with the Court's opinion.

      SO ORDERED this _/^^day of April, 2019, at Augusta, Georgia.

                                            J. RANB^ HALL,CHIEF JUDGE
                                            UNITgE)STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA
